■— Plamtiff brought an action in the Municipal Court to recover for personal injuries sustamed by her, a pedestrian, when the automobiles of defendants collided. The MuMeipal Court rendered judgment m her favor and against both defendants. Defendant National Transportation Co., Inc., appealed to the Appellate Term, which reversed the judgment and dismissed the eomplamt as against it. From the order of the Appellate Term the plaintiff appeals. Order of the Appellate Term reversed on the law and the facts and judgment of the *815Municipal Court affirmed, with costs in all courts. In our opinion the verdict of the jury in plaintiff’s favor has ample support in the evidence. Lazansky, P. J., Hagarty, Scudder, Tompkins and Davis, JJ., concur.